Citation Nr: 1243578	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of a right wrist fracture.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to an evaluation in excess of 20 percent for postoperative residuals of a subtotal gastrectomy with Bilroth II.

4. Entitlement to an evaluation in excess of zero percent prior to August 12, 2010; 10 percent from August 12, 2010, to August 20, 2010; and 40 percent thereafter, for bilateral hearing loss.

5. Entitlement to an evaluation in excess of 10 percent for recurrent tinnitus.



REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1957 to February 1960 and from September 1963 to November 1980.  He died in December 2010.  His surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Clarification of Issues on Appeal

The appellant has asserted, and the RO certified to the Board, entitlement to an earlier effective date for the assignment of a 40 percent evaluation for bilateral hearing loss.  However, this issue is part and parcel of the increased rating issue currently on appeal.  See Hart v. Mansfield, 20 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  See also Fenderson v. West, 12 Vet. App. 119 (1999).  The rating for the service-connected hearing loss was increased during the course of the appeal; however, the claim for higher rating for the remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  

The RO denied a claim of service connection for bilateral wrist disabilities, but on the notice of disagreement, the Veteran limited his appeal to the right wrist.  The claim is as noted on the title page. 

The issue of entitlement to service connection for residuals of a right wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. A chronic left shoulder disability was not manifested in active service or within one year of service discharge; any left shoulder disability shown during the appeal period is not otherwise etiologically related to such service.

2. Postoperative residuals of a subtotal gastrectomy with Bilroth II is manifested by the requirement for continuous medication with occasional diarrhea and constipation; there is no effect on the Veteran's weight or hypoglycemic symptomatology.

3. For the period prior to August 12, 2010, the Veteran's bilateral hearing loss is productive of no more than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

4. For the period August 12, 2010, to August 20, 2010, the Veteran's bilateral hearing loss is productive of no more than Level IV bilaterally.

5. For the period as of August 20, 2010, the Veteran's bilateral hearing loss is productive of no more than Level VI hearing acuity in the right ear and Level VII hearing acuity in the left ear.

6. The Veteran's service-connected recurrent tinnitus is assigned a 10 percent evaluation, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. A left shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).

2. The criteria for an increased evaluation for postoperative residuals of a subtotal gastrectomy with Bilroth II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7308 (2012).

3. The criteria for an increased evaluation for bilateral hearing loss have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2012), 4.86.

4. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for recurrent tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notification prior to the initial unfavorable agency decisions through July and September 2009 notice letters.  The duty to notify the Veteran (and by extension the appellant) was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran and appellant have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  The Veteran was provided VA contract examinations to address the severity of his service-connected disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for rating purposes; they include a review of the Veteran's pertinent medical history and an audiological and physical examination, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's claim for a left shoulder disability, and an examination is not warranted.  See 38 C.F.R. § 3.159(c)(4) (2012).  VA has a duty to provide a VA examination when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is nothing in the record, other than the Veteran's own lay statements, that he suffered an in-service left shoulder disability with chronic left shoulder pain since service.  As discussed in more detail below, the Board has found these assertions not credible and, therefore, are not probative evidence.  As such, the probative record is silent for an in-service event, injury or disease.  The elements of McLendon have not been satisfied; therefore, VA is not required to obtain a VA opinion in conjunction with the instant claim.

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr, 21 Vet. App. at 307 (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The appellant asserts entitlement to service connection for a left shoulder disability as directly related to the Veteran's period of active service.  Specifically, the Veteran asserted that he fell on ice in January 1978, injuring his left shoulder.  He contended that he sought treatment for his left shoulder in service, and suffered from chronic left shoulder pain since his fall.
 
The Veteran had been diagnosed with osteoarthritis of the left shoulder.  See, e.g., November 2008 Oklahoma Sports and Orthopedics Institute (OSOI) treatment report.  However, the Board finds that the more competent, credible, and probative evidence of record does not etiologically link the Veteran's left shoulder disability to his service or any incident or disorder incurred therein.  With regard to direct service connection, the Veteran's service treatment records are silent regarding treatment for a left shoulder condition.  Furthermore, assuming arguendo that the Veteran did fall on ice in January 1978 as reported in his current claim for benefits, the record does not support a finding that he suffered chronic left shoulder pain as a result of such a fall.  Both November 1979 and July 1980 Reports of Medical Examination note the Veteran's upper extremities (including strength and range of motion) were normal on clinical evaluation.  In addition, a July 1980 Report of Medical History indicates the Veteran himself affirmatively denied a history of "painful or 'trick' shoulder."  While he reported a number of prior injuries on this report, including to both arms, right hand, left thumb and big toe, he did not report an injury to his left shoulder.  Thus, there is no contemporaneous medical evidence that indicates that the Veteran suffered from a chronic left shoulder disability during service.

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In this regard, the record appears to indicate the Veteran has reported a history of left shoulder pain since separation from service.  See, e.g., October 2009 statement from Dr. Westcott (the Veteran "continues to have ongoing pain issues in [the] left shoulder....").

The post-service evidence does not reflect complaints of or treatment for left shoulder pain until November 2008, approximately 28 years following the Veteran's separation from service.  At that time, the Veteran reported two prior injuries, the 1978 fall on ice discussed above, and a second fall in 1990.  The Veteran reported that these "fairly old" injuries had recently become more painful.  The medical evidence does not reflect continuity of symptomatology.

The Board has considered the lay evidence as it pertains to the issue of service connection.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Initially, the Board acknowledges the Veteran is competent to report symptomatology such as left shoulder pain.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, in evaluating his assertions of a continuity of symptomatology since service, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).

In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, he appeared to contend he had consistently suffered from some form of left shoulder pain since his period of active service.  However, the Board again observes he himself denied a prior history of a painful or "trick" shoulder upon his July 1980 retirement.  In addition, there is no competent evidence to indicate he reported or sought treatment for left shoulder pain until over 25 years following separation from active service.  

As a fact-finding matter, the Board finds the consistency, timing and accuracy of the Veteran's accounts and those of supporting lay statements to raise serious credibility issues with these statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  In this regard, the Board finds it reasonable to believe the Veteran would have reported such a history of chronic left shoulder pain at service separation, particularly considering he then reported a number of prior injuries to various extremities.

Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding a left shoulder disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran experienced a left shoulder disability continuously since active service.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's left shoulder disability to active duty, despite the appellant's contentions to the contrary.

The Veteran submitted an October 2009 statement from Dr. Westcott.  While this statement does not explicitly relate the Veteran's osteoarthritis of the left shoulder to active service, it notes the Veteran's reported history of in-service injuries and that he "continues" to have ongoing pain of the left shoulder.  As such, a liberal reading of Dr. Westcott's statement shows he seems to indicate a relationship between the Veteran's left shoulder disability and his active service.

In considering Dr. Westcott's October 2009 statement, there is no indication Dr. Westcott reviewed the Veteran's claims folder.  Rather, it was provided based solely on the Veteran's reported medical history.  The Board must accept a competent medical opinion as probative evidence if the opinion is supported by the evidence of record, even if it is based solely on a Veteran's reported history and not a review of the claims file.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, as discussed above, the Board has found the Veteran's reported history of a left shoulder disability and a continuity of symptomatology is not credible.  Therefore, Dr. Westcott's statement, which relies entirely on such a history, does not constitute probative evidence in this case.  There remains no competent, probative, medical opinion of record linking the Veteran's left shoulder disability to his active service.

Finally, as osteoarthritis of the left shoulder was not diagnosed until approximately November 2008, over 25 years following service separation, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307 , 3.309(a).  

In sum, there is no competent, probative medical evidence to support the appellant's assertion that the Veteran's left shoulder disability was etiologically related to his active service.  The normal medical findings at the time of separation from service, including an affirmative denial of shoulder pain, as well as the absence of any medical records of a diagnosis or treatment for many years after service, constitutes probative evidence against the claim for direct service connection.  Further, the Board has found the Veteran's reported history of continuous left shoulder pain are not credible.  Finally, the facts of this case do not warrant presumptive service connection for the Veteran's arthritis, because this condition did not manifest to a degree of 10 percent within one year of his discharge from active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left shoulder disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart, 21 Vet. App. 505.

Postoperative Residuals of a Subtotal Gastrectomy with Bilroth II

The Veteran's gastrointestinal disorder has been evaluated as 20 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308 (2012), pertaining to postgastrectomy syndromes.  Under this diagnostic code, a 20 percent evaluation is warranted for mild symptoms, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  

A 40 percent evaluation is warranted for moderate symptoms, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

A maximum 60 percent evaluation is warranted for severe symptoms, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.  

There are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from one to three hours after eating usually present definite manifestations of hypoglycemia.  38 C.F.R. § 4.111.

For the purposes of evaluating conditions of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer."  Baseline weight means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The Veteran was provided a VA contract examination in July 2009, at which he reported a need for continuous medication.  The condition did not affect his body weight or result in abdominal pain, nausea or vomiting.  He has never vomited blood or passed any tarry stools, and was not receiving treatment for his condition.  He reported that he did not experience any symptoms of a hypoglycemic reaction after eating, but did report symptoms of diarrhea and constipation.

An August 2010 VA examination report notes the Veteran again reported a need for continuous medication.  The condition did not affect his body weight or result in abdominal pain, nausea or vomiting.  He has never vomited blood or passed any tarry stools, and was not receiving treatment for his condition.  He reported that he did not experience any symptoms of a hypoglycemic reaction after eating.  Also, at this examination, the Veteran reported that he did not experience symptoms of abdominal distention, diarrhea or constipation.

Having considered the reports of the July 2009 and August 2010 VA contract examinations, the Board finds that an evaluation in excess of 20 percent for the Veteran's postoperative residuals of a subtotal gastrectomy is not warranted at any point during the appeal period.  At both examinations, the Veteran reported no weight loss or hypoglycemic symptoms, and diarrhea only at the July 2009 examination.  A higher evaluation is not warranted under Diagnostic Code 7308 unless there are circulatory symptoms after meals with diarrhea and weight loss.

The Board acknowledges the appellant's contentions that the Veteran's service-connected gastrointestinal disorder warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment, and the opinions and observations of the Veteran and appellant cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.114.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for postoperative residuals of a subtotal gastrectomy, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable prior to August 12, 2010, 10 percent from August 12, 2010, to August 20, 2010, and 40 percent thereafter, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

A July 2009 VA contract audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
60
70
54
LEFT
50
60
65
75
63

Speech recognition performed with the Maryland CNC was 88 percent in the right ear and 80 percent in the left.  The Veteran reported that his hearing loss caused difficulties hearing in groups and carrying on conversations.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is II in the right ear and IV in the left.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.

An August 12, 2010, private audiological examination recorded pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
55
70
53
LEFT
50
55
55
70
58

Speech recognition performed with the Maryland CNC was 80 percent in the right ear and 76 percent in the left.  He reported difficulties in communication.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is IV bilaterally.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  Id.  The RO awarded a 10 percent evaluation for bilateral hearing loss as of August 12, 2010, the date of the private evaluation.  See September 2010 rating decision.

Finally, an August 20, 2010, VA contract audiological examination recorded pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
80
90
76
LEFT
75
80
80
95
83

Speech recognition performed with the Maryland CNC was 68 percent in the right ear and 60 percent in the left; the VA audiologist reported poor performance in speech recognition testing.  The Veteran reported that he is unable to participate in normal conversation and has trouble talking on the phone.  He also indicated that he needs the television and radio turned up extremely loud and he can't hear and understand at church.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is VI in the right ear and VIII in the left.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id.  The RO awarded a 40 percent evaluation for bilateral hearing loss as of August 20, 2010, the date of the VA contract evaluation.  See September 2010 rating decision.

The results of August 2010 VA examination indicate an exception pattern of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Given those findings, the Board has also applied Table VIa which results in numeric designations of VI for the right ear and VII for the left.  The designations from Table VI result in the higher numeral for the left ear and the Board used those results.  38 C.F.R. § 4.86(a).  

There is no audiometric testing of record at any point during the appeal period that would indicate that increased evaluations for bilateral hearing loss are warranted at any point during the appeal period.  The Board acknowledges the appellant's assertion that the Veteran's bilateral hearing loss warrants an increased evaluation throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  While the Veteran is competent to report decreased hearing ability, he is not shown to have possessed the requisite training or skill to provide a competent opinion on the severity of his disability for rating purposes and his and the appellant's lay opinions regarding the degree of his disability are of no probative value.  See Moray, 2 Vet. App. at 214.  

To the extent the appellant asserts entitlement to an earlier effective date for the assignment of a 40 percent evaluation for the Veteran's bilateral hearing loss, as discussed above, the competent evidence of record does not support evaluations higher than those previously assigned at any earlier point in time.  See generally 38 C.F.R. § 3.400(o) (2012).  As for the appellant's representative's additional assertion that a 40 percent evaluation should be effective as of the date service connection was originally awarded, the Board notes the Veteran did not appeal the June 2008 rating decision which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation.  As this rating decision is now final, any current assertions represent a free-standing effective date claim, which must be denied as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In sum, the Board finds that there is no audiological evidence of record to support an increased evaluation for the Veteran's bilateral hearing loss disability on a scheduler basis at any point in the appeal period.  See Hart, supra.  Furthermore, while the record indicates the Veteran's hearing loss resulted in him not being able to hear well in certain situations, as a fact-finding matter, the Board determines that the functional effects of the Veteran's bilateral hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As such, the Board finds the preponderance of the evidence is against the Veteran's claim for an increased evaluation for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Tinnitus

The appellant seeks an evaluation in excess of 10 percent for recurrent tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides for a single 10 percent evaluation, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2012).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The current version of Diagnostic Code 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived.  As such, the appellant's claim for an evaluation in excess of 10 percent for the Veteran's service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Final Considerations

The discussion above reflects that the symptoms of the Veteran's residuals of a subtotal gastrectomy, bilateral hearing loss and tinnitus are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities, namely occasional epigastric distress, decreased hearing ability and ringing or buzzing in the ears or head, have been fully considered and are contemplated in the rating schedule.  There are higher ratings available under the diagnostic codes addressed in this decision (except for tinnitus), but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left shoulder disability is denied.

An increased evaluation for postoperative residuals of a subtotal gastrectomy is denied.

An increased evaluation for bilateral hearing loss is denied.

An increased evaluation for recurrent tinnitus is denied.


REMAND

The appellant asserts entitlement to service connection for a right wrist disability.  Specifically, the Veteran contended that he shattered his right wrist in service, requiring surgery.  He claimed in various statements before his death that he experienced pain in the right wrist continuously since the injury.

A review of the Veteran's service treatment records reveal the Veteran sustained a comminuted fracture of the 2nd metacarpal of his right hand in September 1959.  He underwent an open reduction of the fracture and fixation with two steel Kirschner wires.  Later service records indicate the Veteran exhibited full range of motion of the right hand and wrist.  See, e.g., May 1969 Report of Medical Examination.  Other service treatment records indicate that, while the Veteran did fracture his right wrist, he did so in 1961, at a time during which he was not serving on active duty (the Veteran served on active duty from April 1957 to February 1960 and again from September 1963 to November 1980).  See, e.g.,  July 1980 Report of Medical Examination.

The Veteran provided an October 2009 statement from Dr. Westcott, indicating he suffered from osteoarthritis and swelling of the right wrist with deformity of the metacarpal bone.  While Dr. Westcott does not directly link the Veteran's osteoarthritis of the right wrist to his in-service injury to the 2nd right metacarpal, this statement does provide an indication of such a link.

VA has a duty to obtain an VA opinion when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner with relevant experience in orthopedic disorders.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner prior to rendering an opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available for review.  

After reviewing the record, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's osteoarthritis of the right wrist is etiologically (incurred, caused or aggravated by) the Veteran's active service.  Please address the appellant's assertions of an in-service diagnosis and continuity of symptomatology where appropriate.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the physician must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


